DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed 1/28/21 has been received, entered into the record, and carefully considered. The following information provided in the amendment affects the instant application by:
	Claims 1, 3-10, 13, 16, 18-31, 33, 40, 43, 46, 53, and 55 have been amended.
	Claim 58 has been added.
	Claims 2, 11-12, 14-15, 17, 32, 34-39, 41-42, 44-45, 47-52, 54, and 56-57 have been canceled.
Remarks drawn to rejections of Office Action mailed 10/29/20 include:
112 2nd paragraph rejections: which have been overcome by applicant’s amendments and have been withdrawn.
102(a)(1) rejection: which has been overcome by applicant’s amendments and has been withdrawn.

An action on the merits of claims 1, 3-10, 13, 16, 18-31, 33, 40, 43, 46, 53, 55 and 58 is contained herein below. The text of those sections of Title 35, US Code which are not included in this action can be found in a prior Office action.
 
Election/Restrictions
Applicant’s election of the species represented structurally as: 	
    PNG
    media_image1.png
    158
    262
    media_image1.png
    Greyscale
on 10/9/20 is still seen to be free of the art as set forth in the Action mailed 10/29/20. The examiner then searched the additional species as set forth on 10/29/20 which was anticipated. Applicant’s amended their claims on 1/28/21 to obviate the 102(a)(1) rejection set forth in the 10/29/20 Office Action wherein the species embraced by the prior art is no longer embraced by the instant claims. As such, the examiner has expanded the search beyond the elected compound which is indicated free of the art above, and also to include the compound: 
    PNG
    media_image2.png
    334
    596
    media_image2.png
    Greyscale
which reads on the instant compounds wherein the instant variables are seen to be: A is the ring wherein Z is O and is substituted at two positions with two R6 groups which are joined to form a 
    PNG
    media_image3.png
    129
    136
    media_image3.png
    Greyscale
wherein one G is CH and the other is N; Rc is H; Ra is NHR7a where R7a is a substituted alkyl group; R5b is H; R5a is H; Both X groups are O; and R1a and R1b are both ethyl.
It is noted that claims 1, 3-10, 13, 16, 18-21, 24, 26, 27, 30, 33, 40, 43, 46, 53, 55, and 58 read on the two species being examiner herein. 
Claims 22, 23, 25, 28, 29, and 31 remain withdrawn as being drawn to a non-elected invention.

Claim Objections
Claims 1, 3-10, 13, 16, 18-21, 24, 26, 27, 30, 33, 40, 43, 46, 53, 55, and 58 are objected to because of the following informalities:  the claims contain non-elected species.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 3, 4, 10, 13, 16, 33, 40, and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vertuani et al. (European Journal of Medicinal Chemistry, 2012, vol. 54, pp 202-209).
Vertuani et al. disclose the compound represented structurally as: 

    PNG
    media_image2.png
    334
    596
    media_image2.png
    Greyscale
 which reads on the instant compounds wherein the instant variables are seen to be: A is the ring wherein Z is O and is substituted at two positions with two R6 groups which are joined to form a 5-membered hetero-ring; Het is 
    PNG
    media_image3.png
    129
    136
    media_image3.png
    Greyscale
wherein one G is CH and the other is N; Rc is H; Ra is NHR7a where R7a is a substituted alkyl group; R5b is H; R5a is H; Both X groups are O; and R1a and R1b are both ethyl. This compound is seen to be identified as compound 10 in the synthetic procedure of scheme 1. The starting compound adenosine was shown to tosylated at the 5’-hydroxyl group which is protected in the 2’ and 3’ position and N6 as done in making . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623

/TRAVISS C MCINTOSH III/            Primary Examiner, Art Unit 1623